Proceeding pursuant to article 78 of the Civil Practice Act, *1071to review a determination of respondent dismissing petitioner from the Police Department of the County of Nassau, and to order his reinstatement with accrued salary. The proceeding has been transferred to this court. (Civ. Prac. Act, § 1296.) Determination annulled, without costs, and matter remitted to respondent for further hearing. Petitioner was entitled to a reasonable adjournment to enable his counsel to represent him, and to afford him an opportunity to cross-examine the witness against him. (Matter of Friedel v. Board of Regents, 296 N. Y. 347, 352; Matter of Greenebaum v. Bingham, 201 N. Y. 343, 347.) Unless and until petitioner is reinstated, he is not entitled to back pay. (Van Valhenburgh v. Mayor, 49 App. Div. 208; Civil Service Law, § 22, subd. 2; § 23.) Nolan, P. J., MacCrate, Schmidt and Beldock, JJ., concur; Adel J., dissents and votes to confirm the determination.